DETAILED ACTION
DETAILED ACTION
1.	This is a first action on the merits of application 17220480.
2.	Claims 1-18 are pending.
Claim Objections
2.1	Claim 17 is objected to because of the following informalities:  line 2 says “rang” when it should be ring.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 6-8, 11-13, 15-16 is/are rejected under 35 U.S.C. 102a as being anticipated by Wright US 7146927.
4.	As per claim 1, Wright discloses  an accessory for providing storage for a watercraft comprising: a base [bottom of tray] extending in a longitudinal direction having an upper side, a lower side, a front side, a rear side, a left side, and a right side; [side walls extending up] and a plurality of mounting rails [fig. 1] extending along a perimeter of the upper side of the base along the front side, the rear side, the left side, and rear side thereof, the mounting rails projecting from the upper side of the base thereby defining a recessed platform space therebetween. [see drawing 1]
5.	As per claim 2, Wright discloses a mounting slot extending through the base from the upper side to the lower side thereof. [fig. 7 drawing 1]
6.	As per claim 3, Wright discloses the mounting slot extends through the recessed platform space of the base. [fig. 7 drawing 1]
7.	As per claim 6, Wright discloses at least one cup holder projecting from the upper side of the base. [fig. 6 drawing 1]
8.	As per claim 7, Wright discloses at least one cup holder includes a first cup holder located at a first corner of the base and a second cup holder located at a second corner of the base. Drawing 1 discloses a cup holder and 2 rod holders but they also are sized and can be used to hold a beverage when unoccupied with a rod.
9.	As per claim 8, Wright discloses at least one hole extending through the recessed platform space. (23) FIG. 4B indicates (1) of several punched holes for moisture drainage.
10.	As per claim 11, Wright discloses a rod holder [fig. 5] attached to and projecting from a first mounting rail of the plurality of mounting rails. 
11.	As per claim 12-13, Wright discloses mounting rail includes a narrow portion and a wide portion that is wider than the narrow portion, wherein the rod holder is attached to the wide portion of the first mounting rail. See drawing 1 wherein the rod holder is in the wider portion of the tray.
12.	As per claim 15, Wright discloses a cockpit having a seat therein, the seat nearer to a first end of the cockpit than a second end thereof, a hole extending through a portion of the watercraft, wherein a mounting fastener assembly extends through the hole to connect the accessory to the watercraft. See claims 9-10.
13.	As per claim 16, Wright discloses a connecting ring [gunwale clamps] connected to one of the plurality of mounting rails. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. and further in view of Thompson US 6964243. 
15.	As per claims 4-5 Wright discloses the aforementioned limitations of claim 1, he does not disclose power bank cradle coupled to the recessed platform space of the base near the mounting slot, and a power bank. Thompson discloses a power bank [battery 42] to power electronics thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have a means to of securing a power source and providing power to electronic components.
16.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. and further in view of Carlson US 3958289.
17.	As per claim 14, Wright discloses the aforementioned limitations of claim 1, he does not disclose a handle connected to the base. Carlson discloses a canoe storage compartment with a handle in fig. 5. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means to carry or open the storage accessory.

Allowable Subject Matter
18.	Claims 9-10, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617